EXHIBIT 10.10

GUARANTY

THIS GUARANTY (this “Guaranty”) is made as of this              day of     ,
20    , by [NAME OF GUARANTOR] (each such entity, together with each other
person or entity who becomes a party to this Guaranty by execution of a joinder
in the form of Exhibit A attached hereto, is referred to individually as a
“Guarantor” and collectively as the “Guarantors”) in favor of Promethean Asset
Management L.L.C., on its own behalf and in its capacity as collateral agent
(together with its successors and assigns in such capacity, the “Collateral
Agent”) for the benefit of the entities identified on the Schedule of Buyers
attached to the Purchase Agreement defined below (together with their successors
and assigns, the “Lenders”).

W I T N E S S E T H:

WHEREAS, on March 20, 2006, Lenders made loans and certain other financial
accommodations (collectively, the “Loans”) to CardioVascular BioTherapeutics,
Inc., a Delaware corporation (“Borrower”), as evidenced by those certain
Convertible Senior Secured Notes, dated as of the date hereof, made by Borrower
payable to Lenders in the original aggregate principal amount of $20,000,000
(such notes, together with any promissory notes or other securities issued in
exchange or substitution therefor or replacement thereof, and as any of the same
may be amended, restated, modified or supplemented and in effect from time to
time, being herein referred to as the “Notes”).

WHEREAS, the Notes are being acquired by Lenders pursuant to a Securities
Purchase Agreement with Borrower dated as of March 20, 2006 (as same may be
amended, restated, modified or supplemented and in effect from time to time, the
“Purchase Agreement”).

WHEREAS, pursuant to a Security Agreement dated as of March 20, 2006 (as same
may be amended, restated, modified or supplemented and in effect from time to
time, the “Security Agreement”) among Borrower, the other “Debtors” party
thereto from time to time and Collateral Agent, such “Debtors” have granted the
Collateral Agent, for its benefit and the benefit of the Lenders, a first
priority security interest in, lien upon and pledge of each of their rights in
the Collateral (as defined in the Security Agreement).

WHEREAS, the Guarantors are direct or indirect subsidiaries of Borrower and, as
such, will derive substantial benefit and advantage from the Loans, and it will
be to each Guarantor’s direct interest and economic benefit to assist the
Borrower in procuring said Loans.

NOW, THEREFORE, for and in consideration of the premises and in order to induce
Lenders to make the Loans, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each Guarantor hereby
agrees as follows:

1. Definitions: Capitalized terms used herein without definition and defined in
the Notes are used herein as defined therein. In addition, as used herein:

“Bankruptcy Code” shall mean the Federal Bankruptcy Reform Act of 1978 (11
U.S.C. §101, et seq.), as amended and in effect from time to time thereunder.



--------------------------------------------------------------------------------

“Obligations” shall mean (i) all obligations, liabilities and indebtedness of
every nature of the Borrower from time to time owed or owing to the Lenders and
Collateral Agent under the Security Documents, the Purchase Agreement, the
Notes, the Warrants, the Registration Rights Agreement and the other Transaction
Documents (as defined in the Purchase Agreement), including, without limitation,
the principal amount of all debts, claims and indebtedness, accrued and unpaid
interest and all fees, indemnities, costs and expenses, whether primary,
secondary, direct, contingent, fixed or otherwise, heretofore, now and/or from
time to time hereafter owing, due or payable whether before or after the filing
of a bankruptcy, insolvency or similar proceeding under applicable federal,
state, foreign or other law and whether or not an allowed claim in any such
proceeding, and (ii) all obligations, liabilities and indebtedness of every
nature of the Guarantors from time to time owed or owing to the Lenders and
Collateral Agent under or in respect of this Guaranty, the Purchase Agreement,
the Notes, the Warrants, the Registration Rights Agreement, the Security
Documents and the other Transaction Documents, as the case may be, including,
without limitation, the principal amount of all debts, claims and indebtedness,
accrued and unpaid interest and all fees, indemnities, costs and expenses,
whether primary, secondary, direct, contingent, fixed or otherwise, heretofore,
now and/or from time to time hereafter owing, due or payable whether before or
after the filing of a bankruptcy, insolvency or similar proceeding under
applicable federal, state, foreign or other law and whether or not an allowed
claim in any such proceeding.

“Requisite Lenders” means Lenders having more than 50% of the sum of aggregate
outstanding principal balance of the Notes.

2. Guaranty of Payment.

(a) Each Guarantor, jointly and severally, hereby unconditionally and
irrevocably guaranties the full and prompt payment and performance to Lenders
and Collateral Agent, on behalf of itself and in its capacity as agent for the
benefit of Lenders, when due, upon demand, at maturity or by reason of
acceleration or otherwise and at all times thereafter, of any and all of the
Obligations.

(b) Each Guarantor acknowledges that valuable consideration supports this
Guaranty, including, without limitation, the consideration set forth in the
recitals above, as well as any commitment to lend, extension of credit or other
financial accommodation, whether heretofore or hereafter made by Lenders to the
Borrower; any extension, renewal or replacement of any of the Obligations; any
forbearance with respect to any of the Obligations or otherwise; any
cancellation of an existing guaranty; any purchase of any of the Borrower’s
assets by any Lender or Collateral Agent; or any other valuable consideration.

(c) Each Guarantor agrees that all payments under this Guaranty shall be made in
United States currency and in the same manner as provided for the Obligations.

(d) Notwithstanding any provision of this Guaranty to the contrary, it is
intended that this Guaranty, and any interests, liens and security interests
granted by Guarantors as security for this Guaranty, not constitute a
“Fraudulent Conveyance” (as defined below) in the event that this Guaranty or
such interest is subject to the Bankruptcy Code or any applicable fraudulent
conveyance or fraudulent transfer law or similar law of any state. Consequently,



--------------------------------------------------------------------------------

Guarantors, Collateral Agent and Lenders agree that if this Guaranty, or any
such interests, liens or security interests securing this Guaranty, would, but
for the application of this sentence, constitute a Fraudulent Conveyance, this
Guaranty and each such lien and security interest shall be valid and enforceable
only to the maximum extent that would not cause this Guaranty or such interest,
lien or security interest to constitute a Fraudulent Conveyance, and this
Guaranty shall automatically be deemed to have been amended accordingly at all
relevant times. For purposes hereof, “Fraudulent Conveyance” means a fraudulent
conveyance under Section 548 of the Bankruptcy Code or a fraudulent conveyance
or fraudulent transfer under the provisions of any applicable fraudulent
conveyance or fraudulent transfer law or similar law of any state, as in effect
from time to time.

3. Costs and Expenses.

Each Guarantor, jointly and severally, agrees to pay on demand, all costs and
expenses of every kind incurred by any Lender or Collateral Agent: (a) in
enforcing this Guaranty, (b) in collecting any of the Obligations from the
Borrower or any Guarantor, (c) in realizing upon or protecting any collateral
for this Guaranty or for payment of any of the Obligations, and (d) in
connection with any amendment of, modification to, waiver or forbearance granted
under, or enforcement or administration of any Transaction Document or for any
other purpose in connection with any Transaction Document to the extent Borrower
or any Guarantor has an obligation to reimburse Collateral Agent or any Lender
for same pursuant to the terms thereof. “Costs and expenses” as used in the
preceding sentence shall include, without limitation, reasonable attorneys’ fees
incurred by any Lender or Collateral Agent in retaining counsel for advice,
suit, appeal, any insolvency or other proceedings under the Bankruptcy Code or
otherwise, or for any purpose specified in the preceding sentence.

4. Nature of Guaranty: Continuing, Absolute and Unconditional.

(a) This Guaranty is and is intended to be a continuing guaranty of payment of
the Obligations, and not of collectibility, and is intended to be independent of
and in addition to any other guaranty, indorsement, collateral or other
agreement held by Lenders or Collateral Agent therefor or with respect thereto,
whether or not furnished by a Guarantor. None of Lenders and Collateral Agent
shall be required to prosecute collection, enforcement or other remedies against
Borrower, any other Guarantor or guarantor of the Obligations or any other
person or entity, or to enforce or resort to any of the Collateral or other
rights or remedies pertaining thereto, before calling on a Guarantor for
payment. The obligations of each Guarantor to repay the Obligations hereunder
shall be unconditional. Each Guarantor shall have no right of subrogation with
respect to any payments made by any Guarantor hereunder until the termination of
this Guaranty in accordance with Section 8 below, and hereby waives any benefit
of, and any right to participate in, any security or collateral given to Lenders
to secure payment of the Obligations, and each Guarantor agrees that it will not
take any action to enforce any obligations of the Borrower to any Guarantor
prior to the Obligations being finally and irrevocably paid in full in cash,
provided that, in the event of the bankruptcy or insolvency of the Borrower,
Collateral Agent, for the benefit of itself and Lenders, and Lenders shall be
entitled notwithstanding the foregoing, to file in the name of any Guarantor or
in its own name a claim for any and all indebtedness owing to a Guarantor by the
Borrower (exclusive of this Guaranty), vote such claim and to apply the proceeds
of any such claim to the Obligations.



--------------------------------------------------------------------------------

(b) For the further security of Lenders and without in any way diminishing the
liability of the Guarantors, following the occurrence of an Event of Default or
a Triggering Event, all debts and liabilities, present or future of the Borrower
to the Guarantors and all monies received from the Borrower or for its account
by the Guarantors in respect thereof shall be received in trust for Lenders and
Collateral Agent and forthwith upon receipt shall be paid over to Collateral
Agent, for its benefit and in its capacity as collateral agent for the benefit
of Lenders, until all of the Obligations have been paid in full in cash. This
assignment and postponement is independent of and severable from this Guaranty
and shall remain in full effect whether or not any Guarantor is liable for any
amount under this Guaranty.

(c) This Guaranty is absolute and unconditional and shall not be changed or
affected by any representation, oral agreement, act or thing whatsoever, except
as herein provided. This Guaranty is intended by the Guarantors to be the final,
complete and exclusive expression of the guaranty agreement between the
Guarantors and Lenders. No modification or amendment of any provision of this
Guaranty shall be effective against any party hereto unless in writing and
signed by a duly authorized officer of such party.

(d) Each Guarantor hereby releases the Borrower from all, and agrees not to
assert or enforce (whether by or in a legal or equitable proceeding or
otherwise) any “claims” (as defined in Section 101(5) of the Bankruptcy Code),
whether arising under any law, ordinance, rule, regulation, order, policy or
other requirement of any domestic or foreign government or any instrumentality
or agency thereof, having jurisdiction over the conduct of its business or
assets or otherwise, to which the Guarantors are or would at any time be
entitled by virtue of its obligations hereunder, any payment made pursuant
hereto or the exercise by any Lender or Collateral Agent of its rights with
respect to the Collateral, including any such claims to which such Guarantors
may be entitled as a result of any right of subrogation, exoneration or
reimbursement.

5. Certain Rights and Obligations.

(a) Each Guarantor acknowledges and agrees that Lenders and Collateral Agent,
for its benefit and as collateral agent for the benefit of Lenders, may, without
notice, demand or any reservation of rights against such Guarantor and without
affecting such Guarantor’s obligations hereunder, from time to time:

(i) renew, extend, increase, accelerate or otherwise change the time for payment
of, the terms of or the interest on the Obligations or any part thereof or grant
other indulgences to the Borrower or others;

(ii) accept from any person or entity and hold collateral for the payment of the
Obligations or any part thereof, and modify, exchange, enforce or refrain from
enforcing, or release, compromise, settle, waive, subordinate or surrender, with
or without consideration, such collateral or any part thereof;

(iii) accept and hold any indorsement or guaranty of payment of the Obligations
or any part thereof, and discharge, release or substitute any such obligation of
any such indorser or guarantor, or discharge, release or compromise any
Guarantor, or any other



--------------------------------------------------------------------------------

person or entity who has given any security interest in any collateral as
security for the payment of the Obligations or any part thereof, or any other
person or entity in any way obligated to pay the Obligations or any part
thereof, and enforce or refrain from enforcing, or compromise or modify, the
terms of any obligation of any such indorser, guarantor, or person or entity;

(iv) dispose of any and all collateral securing the Obligations in any manner as
the Collateral Agent, in its sole discretion (or upon the instruction of the
Requisite Lenders), may deem appropriate, and direct the order or manner of such
disposition and the enforcement of any and all endorsements and guaranties
relating to the Obligations or any part thereof as Collateral Agent in its sole
discretion (or upon the instruction of the Requisite Lenders) may determine;

(v) determine the manner, amount and time of application of payments and
credits, if any, to be made on all or any part of any component or components of
the Obligations (whether principal, interest, fees, costs, and expenses, or
otherwise), including, without limitation, the application of payments received
from any source to the payment of indebtedness other than the Obligations even
though Lenders might lawfully have elected to apply such payments to the
Obligations to amounts which are not covered by this Guaranty; and

(vi) take advantage or refrain from taking advantage of any security or accept
or make or refrain from accepting or making any compositions or arrangements
when and in such manner as Collateral Agent, in its sole discretion (or upon the
instruction of the Requisite Lenders), may deem appropriate;

and generally do or refrain from doing any act or thing which might otherwise,
at law or in equity, release the liability of such Guarantor as a guarantor or
surety in whole or in part, and in no case shall Lenders or Collateral Agent be
responsible or shall any Guarantor be released either in whole or in part for
any act or omission in connection with Lenders or Collateral Agent having sold
any security at less than its value.

(b) Following the occurrence of an Event of Default or a Triggering Event, and
upon demand by Collateral Agent (provided that the Collateral Agent shall make
such demand at the request of the Requisite Lenders), each Guarantor, jointly
and severally, hereby agrees to pay the Obligations to the extent hereinafter
provided:

(i) without deduction by reason of any setoff, defense (other than payment) or
counterclaim of the Borrower or any other Guarantor;

(ii) without requiring presentment, protest or notice of nonpayment or notice of
default to any Guarantor, to the Borrower or to any other person or entity;

(iii) without demand for payment or proof of such demand or filing of claims
with a court in the event of receivership, bankruptcy or reorganization of the
Borrower or any other Guarantor;

(iv) without requiring Lenders or Collateral Agent to resort first to the
Borrower (this being a guaranty of payment and not of collection), to any other
Guarantor, or to any other guaranty or any collateral which Lenders or
Collateral Agent may hold;



--------------------------------------------------------------------------------

(v) without requiring notice of acceptance hereof or assent hereto by any Lender
or Collateral Agent; and

(vi) without requiring notice that any of the Obligations has been incurred,
extended or continued or of the reliance by any Lender or Collateral Agent upon
this Guaranty;

all of which each Guarantor hereby waives.

(c) Each Guarantor’s obligation hereunder shall not be affected by any of the
following, all of which such Guarantor hereby waives:

(i) any failure to perfect or continue the perfection of any security interest
in or other lien on any collateral securing payment of any of the Obligations or
any Guarantor’s obligation hereunder;

(ii) the invalidity, unenforceability, propriety of manner of enforcement of, or
loss or change in priority of any document or any such security interest or
other lien or guaranty of the Obligations;

(iii) any failure to protect, preserve or insure any such collateral;

(iv) failure of a Guarantor to receive notice of any intended disposition of
such collateral;

(v) any defense arising by reason of the cessation from any cause whatsoever of
liability of the Borrower including, without limitation, any failure, negligence
or omission by any Lender or Collateral Agent in enforcing its claims against
the Borrower;

(vi) any release, settlement or compromise of any obligation of the Borrower,
any other Guarantor or any other guarantor of the Obligations;

(vii) the invalidity or unenforceability of any of the Obligations;

(viii) any change of ownership of the Borrower, any other Guarantor or any other
guarantor of the Obligations or the insolvency, bankruptcy or any other change
in the legal status of the Borrower, any other Guarantor or any other guarantor
of the Obligations;

(ix) any change in, or the imposition of, any law, decree, regulation or other
governmental act which does or might impair, delay or in any way affect the
validity, enforceability or the payment when due of the Obligations;

(x) the existence of any claim, setoff or other rights which the Guarantor,
Borrower, any other Guarantor or guarantor of the Obligations or any other
person or entity may have at any time against any Lender, Collateral Agent or
the Borrower in connection herewith or any unrelated transaction;



--------------------------------------------------------------------------------

(xi) any Lender’s or Collateral Agent’s election in any case instituted under
chapter 11 of the Bankruptcy Code, of the application of section 1111(b)(2) of
the Bankruptcy Code;

(xii) any use of cash collateral, or grant of a security interest by the
Borrower, as debtor in possession, under sections 363 or 364 of the Bankruptcy
Code;

(xiii) the disallowance of all or any portion of any of any Lender’s or
Collateral Agent’s claims for repayment of the Obligations under sections 502 or
506 of the Bankruptcy Code; or

(xiv) any other fact or circumstance which might otherwise constitute grounds at
law or equity for the discharge or release of a Guarantor from its obligations
hereunder, all whether or not such Guarantor shall have had notice or knowledge
of any act or omission referred to in the foregoing clauses (i) through
(xiii) of this subsection 5(c).

6. Representations and Warranties.

Each Guarantor further represents and warrants to Lenders and Collateral Agent
that: (a) such Guarantor is a corporation or other entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or formation, as applicable, and has full power, authority and
legal right to own its property and assets and to transact the business in which
it is engaged; (b) such Guarantor has full power, authority and legal right to
execute and deliver, and to perform its obligations under, this Guaranty, and
has taken all necessary action to authorize the guarantee hereunder on the terms
and conditions of this Guaranty and to authorize the execution, delivery and
performance of this Guaranty; (c) this Guaranty has been duly executed and
delivered by such Guarantor and constitutes a legal, valid and binding
obligation of such Guarantor enforceable against such Guarantor in accordance
with its terms, except to the extent that such enforceability is subject to
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance and
moratorium laws and other laws of general application affecting enforcement of
creditors’ rights generally, or the availability of equitable remedies, which
are subject to the discretion of the court before which an action may be
brought; and (d) the execution, delivery and performance by each Guarantor of
this Guaranty do not require any action by or in respect of, or filing with, any
governmental body, agency or official and do not violate, conflict with or cause
a breach or a default under any provision of applicable law or regulation or of
the organizational documents of any Guarantor or of any agreement, judgment,
injunction, order, decree or other instrument binding upon it.

7. Negative Covenants.

Each Guarantor covenants with Lenders and Collateral Agent that such Guarantor
shall not grant any security interest in or permit any lien, claim or
encumbrance upon any of its assets in favor of any person or entity other than
liens and security interests in favor of Lenders and Collateral Agent.



--------------------------------------------------------------------------------

8. Termination.

This Guaranty shall remain in full force and effect until all of the Obligations
shall be finally and irrevocably paid in full in cash and any and all
commitments to lend under the Purchase Agreement shall have terminated.
Thereafter, but subject to the following, Collateral Agent, on its behalf and as
agent for Lenders, shall take such action and execute such documents as the
Guarantors may request (and at the Guarantors’ cost and expense) in order to
evidence the termination of this Guaranty. Payment of all of the Obligations
from time to time shall not operate as a discontinuance of this Guaranty. Each
Guarantor further agrees that, to the extent that the Borrower makes a payment
or payments to Lenders or Collateral Agent on the Obligations, or Lenders or
Collateral Agent receive any proceeds of collateral securing the Obligations or
any other payments with respect to the Obligations, which payment or receipt of
proceeds or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be returned or repaid to
the Borrower, its estate, trustee, receiver, debtor in possession or any other
person or entity, including, without limitation, the Guarantors, under any
insolvency or bankruptcy law, state or federal law, common law or equitable
cause, then to the extent of such payment, return or repayment, the obligation
or part thereof which has been paid, reduced or satisfied by such amount shall
be reinstated and continued in full force and effect as of the date when such
initial payment, reduction or satisfaction occurred, and this Guaranty shall
continue in full force notwithstanding any contrary action which may have been
taken by any Lender or Collateral Agent in reliance upon such payment, and any
such contrary action so taken shall be without prejudice to any Lender’s or
Collateral Agent’s rights under this Guaranty and shall be deemed to have been
conditioned upon such payment having become final and irrevocable.

9. Guaranty of Performance.

Each Guarantor also guaranties the full, prompt and unconditional performance of
all obligations and agreements of every kind owed or hereafter to be owed by the
Borrower to Lenders and Collateral Agent under the Purchase Agreement, Security
Documents, the Warrants, the Registration Rights Agreement and the Notes. Every
provision for the benefit of Lenders and Collateral Agent contained in this
Guaranty shall apply to the guaranty of performance given in this paragraph.

10. Assumption of Liens and Obligations.

To the extent that a Guarantor has received or shall hereafter receive
distributions or transfers from the Borrower of property or cash that are
subject, at the time of such contribution, to liens and security interests in
favor of Lenders in accordance with the Notes, the Security Agreement or any
other Security Document, such Guarantor hereby expressly agrees that (i) it
shall hold such assets subject to such liens and security interests, and (ii) it
shall be liable for the payment of the Obligations secured thereby. Each
Guarantor’s obligations under this Section 10 shall be in addition to its
obligations as set forth in other sections of this Guaranty and not in
substitution therefor or in lieu thereof.

11. Miscellaneous.

(a) The terms “Borrower” and “Guarantor” as used in this Guaranty shall include:
(i) any successor individual or individuals, association, partnership, limited
liability



--------------------------------------------------------------------------------

company or corporation to which all or substantially all of the business or
assets of the Borrower or such Guarantor shall have been transferred and
(ii) any other association, partnership, limited liability company, corporation
or entity into or with which the Borrower or such Guarantor shall have been
merged, consolidated, reorganized, or absorbed.

(b) Without limiting any other right of any Lender or Collateral Agent, whenever
any Lender or Collateral Agent has the right to declare any of the Obligations
to be immediately due and payable (whether or not it has been so declared),
Collateral Agent, on its behalf and in its capacity as agent for the benefit of
Lenders, at its sole election without notice to the undersigned may (and, at the
request of the Requisite Lenders, the Collateral Agent shall) appropriate and
set off against the Obligations:

(i) any and all indebtedness or other moneys due or to become due to any
Guarantor by any Lender or Collateral Agent in any capacity; and

(ii) any credits or other property belonging to any Guarantor (including all
account balances, whether provisional or final and whether or not collected or
available) at any time held by or coming into the possession of any Lender or
Collateral Agent, or any affiliate of any Lender or Collateral Agent, whether
for deposit or otherwise;

whether or not the Obligations or the obligation to pay such moneys owed by any
Lender or Collateral Agent is then due, and the applicable Lender or Collateral
Agent shall be deemed to have exercised such right of set off immediately at the
time of such election even though any charge therefor is made or entered on such
Lender’s or Collateral Agent’s records subsequent thereto. Collateral Agent
agrees to notify such Guarantor in a reasonably practicable time of any such
set-off; however, failure to so notify such Guarantor shall not affect the
validity of any set-off.

(c) Each Guarantor’s obligation hereunder is to pay the Obligations in full in
cash when due according to the Notes, the Security Documents and the other
agreements, documents and instruments governing the Obligations to the extent
provided herein, and shall not be affected by any stay or extension of time for
payment by the Borrower or any other Guarantor resulting from any proceeding
under the Bankruptcy Code or any similar law.

(d) No course of dealing between the Borrower or any Guarantor and Lenders or
Collateral Agent and no act, delay or omission by Lenders or Collateral Agent in
exercising any right or remedy hereunder or with respect to any of the
Obligations shall operate as a waiver thereof or of any other right or remedy,
and no single or partial exercise thereof shall preclude any other or further
exercise thereof or the exercise of any other right or remedy. Any Lender or
Collateral Agent may remedy any default by the Borrower under any agreement with
the Borrower or with respect to any of the Obligations in any reasonable manner
without waiving the default remedied and without waiving any other prior or
subsequent default by the Borrower. All rights and remedies of Lenders and
Collateral Agent hereunder are cumulative.

(e) This Guaranty shall inure to the benefit of each Lender and Collateral
Agent, and each such entity’s successors and assigns.



--------------------------------------------------------------------------------

(f) Collateral Agent may assign its rights hereunder without the consent of
Guarantors, in which event such assignee shall be deemed to be Collateral Agent
hereunder with respect to such assigned rights.

(g) Captions of the sections of this Guaranty are solely for the convenience of
the parties hereto, and are not an aid in the interpretation of this Guaranty
and do not constitute part of the agreement of the parties set forth herein.

(h) If any provision of this Guaranty is unenforceable in whole or in part for
any reason, the remaining provisions shall continue to be effective.

(i) Each Guarantor hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of New York, borough of
Manhattan, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each Guarantor hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
The Parties acknowledge that each of the Lenders has executed each of the
Transaction Documents to be executed by it in the State of New York and will
have made the payment of the Purchase Price (as defined in the Purchase
Agreement) from its bank account located in the State of New York.

(j) Notices. All notices, approvals, requests, demands and other communications
hereunder shall be delivered or made in the manner set forth in, and shall be
effective in accordance with the terms of, the Purchase Agreement; provided,
that any communication shall be effective as to any Guarantor if made or sent to
the Borrower in accordance with the foregoing.

12. WAIVERS.

(a) EACH GUARANTOR WAIVES THE BENEFIT OF ALL VALUATION, APPRAISAL AND EXEMPTION
LAWS.

(b) UPON THE OCCURRENCE OF A DEFAULT OR EVENT OF DEFAULT OR TRIGGERING EVENT,
EACH GUARANTOR HEREBY WAIVES ALL RIGHTS TO NOTICE AND HEARING OF ANY KIND PRIOR
TO THE EXERCISE BY ANY LENDER OR COLLATERAL AGENT, ON ITS BEHALF AND IN ITS
CAPACITY AS AGENT FOR THE BENEFIT OF LENDERS, OF ITS RIGHTS TO REPOSSESS THE
COLLATERAL WITHOUT JUDICIAL PROCESS OR TO REPLEVY, ATTACH OR LEVY UPON THE
COLLATERAL WITHOUT PRIOR NOTICE OR HEARING. EACH GUARANTOR ACKNOWLEDGES THAT IT
HAS BEEN ADVISED BY COUNSEL OF ITS CHOICE WITH RESPECT TO THIS TRANSACTION AND
THIS GUARANTY.



--------------------------------------------------------------------------------

(c) EACH GUARANTOR WAIVES ITS RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS GUARANTY, OR THE
TRANSACTIONS CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION
OF ANY TYPE BROUGHT BY ANY LENDER OR COLLATERAL AGENT. EACH GUARANTOR AGREES
THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A
JURY. WITHOUT LIMITING THE FOREGOING, EACH GUARANTOR FURTHER AGREES THAT ITS
RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY
ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO
CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS GUARANTY OR ANY PROVISION
HEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS GUARANTY.

13. Counterparts; Headings. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to each other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature. The headings in this Agreement are for convenience of
reference only and shall not alter or otherwise affect the meaning hereof.

[rest of page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantors have executed this Guaranty as of the date first
written above.

 

[GUARANTOR NAME] By:      Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT A

Form of Joinder

Joinder to Subsidiary Guaranty

The undersigned, [                    ] a [                    ], hereby joins
in the execution of that certain Guaranty dated as of                      ,
20     (the “Guaranty”), by [GUARANTOR NAME], and each other person or entity
that becomes a Guarantor thereunder after the date and pursuant to the terms
thereof, to and in favor of Promethean Asset Management L.L.C., as collateral
agent By executing this Joinder, the undersigned hereby agrees that it is a
Guarantor thereunder with the same force and effect as if originally named
therein as a Guarantor. The undersigned agrees to be bound by all of the terms
and provisions of the Guaranty and represents and warrants that the
representations and warranties set forth in Section 6 of the Guaranty are, with
respect to the undersigned, true and correct as of the date hereof. Each
reference to a Guarantor in the Guaranty shall be deemed to include the
undersigned.

In Witness Whereof, the undersigned has executed this Joinder this             
day of                     , 20    .

 

   